DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Upon reconsideration, the verbal restriction of claims 26-29 is withdrawn.
This application contains claims directed to the following patentably distinct species of aspect of the process controlled by the controller.
The species are independent or distinct because each species is drawn to a different embodiment of the apparatus and only one such apparatus is usable per a method. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
- the species have acquired a separate status in the art in view of their different classification, 
- the species have acquired a separate status in the art due to their recognized divergent subject matter,
- the species require a different field of search e.g. different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mr. Michael Ho on July 20, 2022 a provisional election was made without traverse to prosecute the species of plasma power.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 7 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appro-priate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 17/658,935 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are patentably indistinct including a reaction chamber, a vessel or precursor supply source, a remote plasma source and a controller.  Each set of claims is intended to produce a low k / silicon carbide film and includes a controller (‘935 refer to claims 2 and further on) and the controller of ‘935 controls the radical gas composition as well as the flow rate of the silicon source and therefore the claims are obvious over those of ‘935.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” are being inter-preted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 requires a controller to control at least one of a number of variables – but the metes and bounds of the claim are unclear because the other limitations are apparatus limitations.  The apparatus, for example, includes a number of process step related limitations, but these are not necessarily enacted by the controller, and hold no weight as long as any prior art teaching is capable of the same.  For example, if the controller controls the gas composition of the radical species, no other step is required, such as the supply of the silicon precursor. Because multiple elements are drawn to controller use but only one is actually required, there is a lack of definiteness of the breadth of the claim, because it is unclear how additional elements are affected. 
Furthermore, it is not clear what a “treatment time” or “treatment frequency” are – the treatment could be any single step or any combination thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6, 8-14, and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varadarajan (9,837,270).
Varadarajan teaches an apparatus for depositing a silicon carbide layer comprising (see Fig. 3 and related text):
- a reaction chamber (310) including a pedestal (335), 
- a precursor supply (vessel), see 350/355 - the provision of a particular gas is intended use of the apparatus, the apparatus meets the claim limitations even if it is capable of the use as claimed, but, in any case, ‘270 teaches a silicon precursor to form SiCON as claimed (see col 27, lines 22-50) and claim 18),
- a remote plasma source – see 360 that is supplied through a gas distributor – the source is multiport because it is understood to have at least one port entering the chamber and another port that supplies (the hydrogen) gas into the RPS.  The particular application of hydrogen and further requirements of depositing thickness are intended use of the apparatus and as above met by the structure capable of the same, though it is noted that the same process steps of repeating deposition and treatment are taught (see claims 8-11, for example).
	In regard to intended use, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Wherein the structure of the apparatus is capable of the same use, the apparatus claim limitations are met.
	In regard to the controller, ‘270 teaches a controller that controls all process steps (col 22, lines 48-60).  The teachings particularly include the control of RF power (col 15, lines 35-40), thereby meeting all claim limitations.  There are no particular further limitations related to the use of the controller.
	Regarding claim 2, initially it is held that as ’270 teaches densification and teaches performing the process layer-layer, there is a certain amount of shrinkage – as shrinkage is well known in a densification process.  Since the process is carried out layer by layer, the densification process (i.e. applying the hydrogen plasma) would effect the opening at the top of the feature and to at least some extent effect increase the size of that relative to that at the bottom (i.e. the bottom portion would not be affected by the plasma applied to the top layer – see particularly Figs. 5A-D wherein the densification is performed layer by layer after each deposition.   It is also noted that per the process H and C is removed and the film is cross-linked (col 13, line 42- col 14, line 10, col 8, lines 8-27).
	Regarding claim 3, ‘270 teaches a heated pedestal (col 22, lines 58-67).
	Regarding claim 4, 	the claim requires that the precursor input is downstream of the RPS – the configuration of the system of Fig. 3 is the same as the configuration of the instant application figures that relate to the claimed material, therefore the gas inlet is likewise downstream of the RPS as claimed.
	Regarding claims 5 and 6, the RPS is capacitively or inductively coupled (col 23, lines 26-35).
	Regarding claim 8, ‘270 teaches showerhead 320 arranged as claimed.
	Regarding claims 9 and 10, the RPS is arranged a distance from the chamber such that ionized species are generally neutralized (col 24, lines 1-20); the distance is further based on the aggressiveness of the plasma as claimed, though this is an intended use of the apparatus and met by the structure of the prior art.
	Regarding claims 11 and 12, the claimed use of the second gas inlet is an intended use of the apparatus (not claimed by the controller step) and would be capable of supplying such a co-reactant.  In any case, ‘207 teaches that a co-reactant is (partially converted to plasma and) supplied through the second gas inlet or otherwise through the first gas inlet (col 24, lines 23-33).
	Regarding claim 14, , ‘270 teaches the same steps of filling features by repeating deposition and treatment steps (col 1, lines 20-68; col 12, lines 4-25).
	Regarding claim 26, all elements of the claim are addressed by claims 1 (regarding the structure and use) and 2 (regarding densify and shrink) above.  The terms supporting means, remote plasma generating means, precursor and radicals delivery means as well as controlling means are being interpreted under 112(f) as described above.  The means are interpreted, respectively, as a pedestal, remote plasma generator, gas inlet(s) and a controller – as well as their equivalents.  All elements are provided in the prior art.
	Regarding claim 27, the filling of features is taught per the claims above.
	Regarding claim 28, ‘270 teaches a k of less than 4.0 (col 21, lines 40-50).
	Regarding claim 29, as per above, the system is capacitively coupled and the process includes applying hydrogen in a ground state (claim 2 of ‘270 and ‘579 col 2,lines 40-50).
Claims 1, 3-6, 8-20, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varadarajan (9,371,579).
Varadarajan teaches an apparatus for depositing a silicon carbide layer comprising (see Fig. 1 and related text):
- a reaction chamber (104) including a pedestal (114), 
- a precursor supply (vessel), see 140 - the provision of a particular gas is intended use of the apparatus, the apparatus meets the claim limitations even if it is capable of the use as claimed, but, in any case, ‘579 teaches a silicon precursor to form SiCON as claimed (col 6, lines 53-67),
- a remote plasma source – see 122 that is supplied through a gas distributor (106)– the source is multiport because it is understood to have at least one port entering the chamber and another port that supplies (the hydrogen) gas into the RPS.  
	In regard to the controller, ‘579 teaches a controller that controls RF power (col 2, lines 15-39), thereby meeting all claim limitations.  It is further noted that the requirements in the ‘remote plasma source’ limitation are met by the structure of the remote plasma source – the apparatus is capable for use in the same manner claimed.  The controller step is only drawn to the claimed control of the treatment power and does not require the entirety of the process steps to be carried out.
	Regarding claim 3, the pedestal is heater (col 6, lines 50-65).
	Regarding claim 4, 	the first gas inlet is downstream of the second gas inlet as depicted.
	Regarding claims 5 and 6, the RPS is capacitively or inductively coupled (col 2, lines 15-30).
	Regarding claim 8, a showerhead is taught and 140 is fed through the chamber to travel through the same.
	Regarding claim 9, the structure of ‘579 includes that the apparatus is arranged to keep minimal ionized species (col 4, lines 40-67), while the teachings focus on the showerhead, the RPS is arranged to be an appropriate distance based on the same function and therefore the claim requirements are met.
	Regarding claim 10, wherein there are no particular limitations related to the level of the density or aggressiveness, and any distance is linked to some of the same features and therefore the limitations are met.
	Regarding claims 11-13, the apparatus is capable of the same use and therefore the limitations are met.  The steps are not controller steps as claimed.
	Regarding claim 15, all elements of the claim are met as per above including the chamber, precursor supply, RPS with multiport gas distributor (showerhead) and controller that controls the power (col 2, lines 15-35).  The additional requirements of the “a remote plasma source” limitation are all related to intended use of the apparatus and therefore met by the structure capable of the same use.
	Regarding claim 16, as per above the relaxation zone is taught.
	Regarding claim 17, ‘579 teaches the same ratio, see claim 10.
Regarding claim 18, distributor/showerhead is arranged as claimed per Fig. 3.
	Regarding claim 19, the gas ports occupy between 5-20% of the showerhead space, see col 4, lines 6-35.
	Regarding claim 20, the distributor includes an ion filter (col 3, lines 50-52).
	Regarding claim 22, the distributor is taught, and, as per above, the intended use limitations are met by the claimed structure capable of the same.  The step of treating thickness is not a controller step.
	Regarding claim 23, though initially it is held that the use for hydrogen is an intended use, as per the citations hydrogen radicals are taught.
	Regarding claim 24, as per above, the plasma is inductively coupled (therefore including a coil).  To the extent that the plasma controller is distinct from the controller of claim 15, ‘579 teaches a module controller 150.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan (9,837,270) in view of Varadarajan (9,371,579).
The teachings of ‘270 are applied above. In regard to claim 15, ‘270 teaches all elements as described above including the reaction chamber, precursor supply (i.e. vessel), remote plasma source and controller steps, silicon carbide is the desired film, but does not teach a shower head for distributing the plasma.
Varadarajan ‘579 teaches that in a CVD process, a remote plasma is introduced into a chamber via a showerhead (meeting the requirements of the multiport gas distributor) (106) and further with a relaxation zone (138) in order to relax a significant portion of the (hydrogen) radicals in a silicon carbide film-forming process (see Fig. 1 and related text).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to introduce the plasma of ‘270 through a showerhead and relaxation zone as ‘579 teaches that such is an operable manner of feeding a remote plasma to a substrate and conducting such a process.  As per (claim 9) above, ‘270 already teaches a control of the structure to minimize/control the reactive species.
	Regarding claim 16, as per above the relaxation zone is taught.
	Regarding claim 17, ‘579 teaches the same ratio, see claim 10.
Regarding claim 18, distributor/showerhead is arranged as claimed per Fig. 3.
	Regarding claim 19, the gas ports occupy between 5-20% of the showerhead space, see col 4, lines 6-35.
	Regarding claim 20, the distributor includes an ion filter (col 3, lines 50-52).
	Regarding claim 21, the teachings do not specifically include an additional gas inlet, but as per MPEP 2144.04 VI. B. a duplication of parts is obvious without a showing of criticality.  To include another inlet would be an obvious modification for supplying additional gases.
	Regarding claim 22, the distributor is taught, and, as per above, the intended use limitations are met by the claimed structure capable of the same.  The step of treating thickness is not a controller step.
	Regarding claim 23, though initially it is held that the use for hydrogen is an intended use, as per the citations hydrogen radicals are taught.
	Regarding claim 24, as per above, the plasma is inductively coupled (therefore including a coil), ‘579 also teaches a plasma controller (col 2, lines 15-35).
	Regarding claim 25, as per above, ‘270 teaches repeating the gap fill steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715